      Case 3:19-cv-01987-VAB Document 5 Filed 12/18/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT



MASSACHUSETTS BAY
INSURANCE COMPANY and
THE HANOVER INSURANCE
COMPANY



                        Plaintiffs,
                                                    CIVIL ACTION
                V.
                                                    NO. 3:19 -cv -01987
ARCADIA ARCHITECTURAL
PRODUCTS, INC.,
ARCADIA, INC., and
ASSOCIATION OF APARTMENT OWNERS
OF POIPU POINT
                                                    DECEMBER 18, 2019

                        Defendants.


          CORPORATE DISCLOSURE STATEMENT OF PLAINTIFF
             MASSACHUSETTS BAY INSURANCE COMPANY

          In accordance with Federal Rule of Civil Procedure 7.1, the plaintiff,

    Massachusetts Bay Insurance Company, hereby submits the following:

          1. Massachusetts Bay Insurance Company is a wholly owned subsidiary

             of The Hanover Insurance Company. The Hanover Insurance

             Company is a wholly owned subsidiary of Opus Investment

             Management, Inc., which in turn is a wholly owned subsidiary of The

             Hanover Insurance Group, Inc.

          2. No publicly held corporation owns more than 10% or more of The

             Hanover Insurance Group, Inc.'s stock.

                                         I
         Case 3:19-cv-01987-VAB Document 5 Filed 12/18/19 Page 2 of 2




Dated: December 18, 2019




                                                 THE PLAINTIFF,
                                                 MASSACHUSETTS BAY
                                                 INSURANCE COMPANY


                                                 Is! Christopher P. Williams
                                          By:
                                                 Christopher P. Williams
                                                 Fed. Bar No. ct28876
                                                 Tara F. Racicot
                                                 Fed Bar No. ct30619
                                                 Conway Stoughton LLC
                                                 641 Farmington Avenue
                                                 Hartford, CT 06105
                                                 (860) 523-8000 (p)
                                                 (860) 523-8002 (f)
                                                 cwiIIiamscconwaystouq hton .com
                                                 tracicotcconwaystouq hton .com



                             CERTIFICATION OF SERVICE

         I hereby certify that on the above date, a copy of the foregoing Corporate
Disclosure Statement was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by email to all parties by
operation of the court's electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the court's CMIECF System.

                                                         Ct28876

                                                 Christopher P. Williams
